IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEARY MYERS,                                : No. 49 EM 2021
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE COUNTY OF PHILADELPHIA COURT            :
OF COMMON PLEAS CIVIL DIVISION,             :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2021, the Petition for Writ of Mandamus is

DENIED.